     Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 1 of 54


1

2

3

4

5

6

7

8
                                  UNITED STATES DISTRICT COURT
9
                     WESTERN DISTRICT OF WASHINGTON - SEATTLE DIVISION
10

11
     In Re:                                    )        Case No.: 2:19-cv-00207-JCC
12                                             )
     Nazario Hernandez                         )        CHAPTER 13
13                                             )
                                               )
14         Appellant(s),                       )        REPLY TO RESPONSE TO AMENDED
                                               )        MOTION FOR STAYPENDING APPEAL
15   V                                         )
                                               )
16                                             )        Noted on Motion Calendar for:
     Franklin Credit Management Copr. and      )
     Deutsche Bank National Company as Trustee )        December 13, 2019
17                                             )
     For Bosco Credit II Trust Series 2010-1,
                                               )
18                                             )
          Appellee(s).                         )
19                                             )
                                               )
20                                             )
21

22

23            Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit

24   II Trust Series 2010-1 and its servicer, Franklin Credit Management Corp. (“Movant”) hereby

25   submits the following Reply to Response to Amended Motion for Stay Pending Appeal.

26   Movant requests a stay of all actions in the District Court matter specifically the entry of an

27   order on the Motion for Attorneys’ fees.

28   ////
     Reply– Page 1                                                                    Ghidotti | Berger
                                                                                 1920 Old Tustin Ave.
                                                                                 Santa Ana, CA 92705
                                                                                   Tele: 949-427-2010
     Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 2 of 54


1                         MEMORANDUM OF POINTS AND AUTHORITIES
2            A. FRBP 8007 GIVES THE COURT BROAD DISCRETION TO GRANT STAY,

3                    INJUNCTION, OR OTHER ORDER TO AVOID UNJUST RESULTS

4            Federal Rule of Bankruptcy Procedure 8007(a)(1) allows a stay of a judgment, order,

5    or decree while an appeal is pending. “In determining whether to grant a stay pending appeal,

6    the Court considers the following four factors: (1) whether the stay applicant has made a

7    strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

8    irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

9    other parties interested in the proceeding; and (4) where the public interest lies.” Nken v.

10   Holder, 556 U.S. 418, 426, 129 S. Ct. 1749, 1756, 173 L. Ed. 2d 550 (2009); In re Gardens

11   Reg'l Hosp. & Med. Ctr., Inc., 567 B.R. 820, 830 (Bankr. C.D. Cal. 2017), appeal dismissed,

12   No. 2:16-BK-17463-ER, 2018 WL 1229989 (C.D. Cal. Jan. 19, 2018).

13           1. Movant is likely to succeed on the merits of its appeal.

14           In the Opposition, Plaintiff claims that Movant abandoned the argument that the part of
15   Edmundson v. Bank of America, 378 P.3d 272 (Wash. Ct. App. 2016) regarding the loan
16   payments no longer being due after the Bankruptcy discharge is dicta. This is false. The
17   Opening Brief dedicates five (5) pages to this argument. Attached hereto is a true and correct
18   copy of the Opening Brief as Exhibit “1”. In that portion of the Opening Brief, Movant
19   provides an extensive analysis of why Edmundson did not find that the last payment on a loan
20   is due with the payment immediately before a Bankruptcy discharge. This concept is not
21   consistent with the remainder of the Court’s analysis or holding. Throughout the decision, the

22   Court repeatedly noted that a loan survives discharge. Moreover, the comments regarding the

23   last payment due are in relation to an analysis of the dates related to foreclosure. They are not

24   the Court’s holding. This is apparently from the pattern of the Court’s discussion.

25           In addition, Plaintiff notes that Movant does not have a substantial case for relief in the

26   Appeal. However, Plaintiff ignores Movant’s arguments regarding the fact that pre-emption

27   precludes a finding based upon Washington State law as only Bankruptcy law can control

28   issues related to discharge. Under Federal law, state courts are pre-empted from enacting laws
     Reply– Page 2                                                                     Ghidotti | Berger
                                                                                  1920 Old Tustin Ave.
                                                                                  Santa Ana, CA 92705
                                                                                    Tele: 949-427-2010
     Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 3 of 54


1    which regulate areas which are exclusively under the jurisdiction of the Federal government.

2    Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm'n, 461 U.S. 190, 213,

3    103 S. Ct. 1713, 1727, 75 L. Ed. 2d 752 (1983). In this matter, this Court and the cases, upon

4    which it relied, interpreted laws which are the exclusive jurisdiction of the Bankruptcy Code.

5    Int'l Shoe Co. v. Pinkus, 278 U.S. 261, 265, 49 S. Ct. 108, 110, 73 L. Ed. 318 (1929); Sherwood

6    Partners, Inc. v. Lycos, Inc., 394 F.3d 1198, 1201 (9th Cir. 2005). In finding that the statute of

7    limitations began to run with the last payment due prior to Debtor’s discharge in 2012, the

8    District Court rewrote what the Bankruptcy Code and case law have established is the result of

9    a Bankruptcy discharge. As discussed at length in the moving papers, the Bankruptcy Court

10   has exclusive jurisdiction on these issues. Further, the Bankruptcy Court has determined that

11   the lien survives without any alternation to the maturity date or the last payment due date. As

12   such, the statute of limitations does not time-bar Franklin and Deutsche Bank from foreclosing
     or enforcing the terms of the 2nd DOT. Further, Debtor is prevented from quieting title on this
13
     basis. Therefore, the District Court erred.
14
             2. Movant will be irreparably injured absent a stay.
15
             In response, Plaintiff argues that Movant would not be irreparably harmed because any
16
     fee award could be reconsidered or vacated when Movant prevails at the 9th Circuit. However,
17
     a Motion to Reconsider or Vacate must be filed within a reasonable time after entry of the
18
     order. The process with the 9th Circuit Court will be several more months. As such, the time in
19
     which to file the appropriate motion will have passed. At that time, Movant will be left without
20
     any recourse. Therefore, Movant will be irreparably harmed.
21
             3. Other parties interested in the proceeding will not be injured by the stay.
22
             With regard to this factor, Plaintiff argues that he will be harmed because he will not
23
     have sufficient funds to pay his attorneys fees and costs. Unfortunately, that is the risk
24
     associated with filing the Adversary and appealing the Bankruptcy Court’s decision to this
25
     Court. Because a final ruling has not been issued, Movant should not be burdened with the
26
     Plaintiff’s costs. When Movant prevails at the 9th Circuit, the fees and costs that Movant paid
27
     to Plaintiff will then need to be reimbursed. It is in the best interests of all parties for the
28
     Reply– Page 3                                                                       Ghidotti | Berger
                                                                                    1920 Old Tustin Ave.
                                                                                    Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010
     Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 4 of 54


1    Motion for Attorney Fees to be stayed as well as any other proceedings to ensure that a final

2    decision is issued before determining who should be liable for what fees and costs.

3            4. The public interest favors a stay.

4            As noted in the m moving papers, efficient administration of a case is in the public

5    interest. In re Gardens at 832. As such, public interest favors a stay to allow the completion of

6    the appeal, and the stay should be granted.

7            B. PAYMENT OF A BOND

8            In the Opposition, Plaintiff argues that the stay should be denied because Movant did

9    not offer to pay a bond. That is incorrect. Movant was silent on the issue. If the Court

10   determines that a bond is appropriate, Movant will pay any amounts assessed.

11                                           CONCLUSION

12           FRBP 8007 provides for a stay during the pendency of an appeal. To determine if a
     stay is appropriate, four factors are to be considered. Movant has met those factors. If the
13
     Court determines that a bond is necessary for a stay to be issued, Movant will pay the amount
14
     requested.
15
             Wherefore Movant prays for:
16
             1) A stay of all of the proceedings pending the Appeal bearing Case Number 19-35719
17
             2) A stay of a ruling on the Motion for Attorneys’ fees; and
18
             3) All other relief the Court deems appropriate.
19
20
     Dated: 12/12/2019                     Respectfully Submitted,
21
                                           GHIDOTTI | BERGER LLP
22

23                                         /s/ Kristin A. Zilberstein
                                           Kristin A. Zilberstein, Esq. WSBA #47798
24                                         Deutsche Bank National Trust Company, as certificate
                                           trustee on behalf of Bosco Credit II Trust Series 2010-1
25                                         and Franklin Credit Management Corp.
26

27

28
     Reply– Page 4                                                                   Ghidotti | Berger
                                                                                1920 Old Tustin Ave.
                                                                                Santa Ana, CA 92705
                                                                                  Tele: 949-427-2010
Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 5 of 54




EXHIBIT “1”
     Case:2:19-cv-00207-JCC
     Case  19-35719, 11/21/2019, ID: 11507861,
                              Document         DktEntry:
                                         34 Filed        16, Page
                                                  12/12/19   Page 16 of
                                                                     of 48
                                                                        54



                                No. 19-35719
                       Case No.: 2:19-cv-00207-JCC
                Bankruptcy Adversary Case No.: 18-01159
                      Bankruptcy Case No.: 18-13392
 UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT


            IN RE NAZARIO HERNANDEZ, Debtor, Plaintiff.
  FRANKLIN CREDIT MANAGEMENT CORPORATION and DEUTSCHE
 BANK NATIONAL TRUST COMPANY, AS CERTIFICATE TRUSTEE ON
   BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1, Defendants,
                        Appellants,
                                      v.
           NAZARIO HERNANDEZ, Debtor, Plaintiff - Appellee


Appeal from the U.S. DISTRICT COURT FOR WESTERN WASHINGTON,
                SEATTLE; Honorable John C. Coughenour
                       Case No. 2:19-cv-00207-JCC


                          APPELLANT’S BRIEF



              Kristin A. Zilberstein, Esq. (WA Bar No. 47798)
                           GHIDOTTI | BERGER
                            1920 Old Tustin Ave.
                            Santa Ana, CA 92705
                         Telephone: (949) 427-2010
                  E-mail: kzilberstein@ghidottiberger.com
                           Attorney for Appellant

  FRANKLIN CREDIT MANAGEMENT CORPORATION and DEUTSCHE
 BANK NATIONAL TRUST COMPANY, AS CERTIFICATE TRUSTEE ON
       BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 27 of
                                                                       of 48
                                                                          54



                                        I.

          RULE 26.1 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Rule 26.1 of the Federal Rules of Appellate Procedure,
Appellant Franklin Credit Management Corporation and Deutsche Bank National
Trust Company, as Certificate Trustee on Behalf of Bosco Credit II Trust Series
2010-1 (“Appellants”) are not a wholly-owned subsidiary of any publicly held
corporation. Appellants do not have a parent corporation and no publicly held
company owns 10% or more of its stock.

       Franklin Credit Management Corp. (“Franklin”) is a Delaware Corporation
with its headquarters located in Jersey City, NJ; it is an independent publicly-
traded company with 56% of Franklin’s common stock held by Thomas J. Axon,
its Chairman and President. No publicly-held corporation owns 10% or more of
Franklin’s stock.


      Deutsche Bank National Trust Company, as Certificate Trustee on behalf of
Bosco Credit II Trust Series 2010-1 (“Deutsche Bank”) is a national banking
association with offices in California. Deutsche Bank Holdings, Inc. has an
ownership interest of 10% or in Deutsche Bank. Bosco Credit II Trust Series
2010-1 is a Delaware statutory trust.




Dated: 11/21/2019        /s/ _Kristin A. Zilberstein__________________




                                         i
        Case:2:19-cv-00207-JCC
        Case  19-35719, 11/21/2019, ID: 11507861,
                                 Document         DktEntry:
                                            34 Filed        16, Page
                                                     12/12/19   Page 38 of
                                                                        of 48
                                                                           54



                                         II.

                            TABLE OF CONTENTS

   I.   RULE 26.1 CORPORATE DISCLOSURE STATEMENT ………………. i

  II.   TABLE OF CONTENTS …………………………………………………. ii

 III.   TABLE OF AUTHORITIES …………………………………………….. iv

 IV.    JURISDICTIONAL STATEMENT ……………………………………….. 1

  V.    STATEMENT OF ISSUES ………………………………………………... 4

 VI.    STATEMENT OF CASE/FACTS ………………………………………… 5

VII.    SUMMARY OF ARGUMENT …………………………………………… 9

VIII.   ARGUMENT …………………………………………………………….. 12

         A. STANDARD OF REVIEW………………………………………... 12

         B. THE COURT ERRED WHEN IT DETERMINED THAT THE

             WASHINGTON STATE STATUTE OF LIMITATIONS AS

             DEFINED BY WASH. REV. CODE § 4.16.040(1) BEGAN TO RUN

             UPON MR. AND MRS. HERNANDEZ DISCHARGE FROM

             BANKRUPTCY CASE 12-14989 WHICH WAS DICHARGED

             AUGUST 15, 2012 ………………………………………………... 13

                  1.      Overview of the current state of applicable Washington

                   State law …………………………………………………….. 13




                                         ii
      Case:2:19-cv-00207-JCC
      Case  19-35719, 11/21/2019, ID: 11507861,
                               Document         DktEntry:
                                          34 Filed        16, Page
                                                   12/12/19   Page 49 of
                                                                      of 48
                                                                         54



                2.      The Washington State law interpretation of discharge is

                 pre-empted by Federal law …………………………………. 16

                     a. The Washington State law interpretation of discharge is

                        pre-empted by Federal law – secured liens survive

                        discharge ……………………………………………... 22

                     b. The Washington State law interpretation of discharge is

                        pre-empted by Federal law – modifications of loan terms

                        is prohibited ………………………………………….. 25

                     c. The Washington State law interpretation of discharge is

                        pre-empted by Federal law – payments under the Loan

                        are still due …………………………………………... 29

       C. THE COURT ERRED WHEN IT FOUND THAT EDMUNDS v

           BANK OF AMERICA, N.A. WAS NOT DICTA …………………... 33

IX.   CONCLUSION …………………………………………………………... 38




                                       iii
            Case:2:19-cv-00207-JCC
           Case   19-35719, 11/21/2019, ID: 11507861,
                                    Document          DktEntry:
                                               34 Filed 12/12/1916, Page
                                                                    Page 10
                                                                         5 ofof48
                                                                                54




                                                               III.
                                         TABLE OF AUTHORITIES
Cases
1042 Salve Regina College v. Russell, 499 U.S. 225, 231, 111 S.Ct. 1217, 113
  L.Ed.2d 190 (1991) ...............................................................................................12
187 Wash.2d 1003 (2017) ........................................................................................14
221 Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 404, 85 L.Ed. 581 (1941)
  ...............................................................................................................................17
4518 S. 256th, LLC v. Gibbon, 187 Wash.2d 1003, 386 P.3d 1084 (2017) ............13
4518 S. 256th, LLC v. Karen L. Gibbon, P.S., 195 Wn. App. 423, 434–35, 382 P.3d
  1 (2016) .................................................................................................................13
4518 S. 256th, LLC v. Karen L. Gibbon, PS, 195 Wn. App. 423, 436 (2016) ........14
A.A.C. Corp. v. Reed, 73 Wash.2d 612, 615 (1968) ................................................14
Altria Grp., Inc. v. Good, 555 U.S. 70, 76, 129 S. Ct. 538, 543, 172 L. Ed. 2d 398
  (2008) ....................................................................................................................16
Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1692, 191 L. Ed. 2d 621 (2015) .........2
Cannon v. Hawaii Corp. (In re Hawaii Corp.), 796 F.2d 1139, 1141 (9th Cir.1986)
  .................................................................................................................................2
Cedar W. Owners Ass'n v. Nationstar Mortg., LLC, 434 P.3d 554, 560 (Wash. Ct.
  App.), review denied, 193 Wash. 2d 1016, 441 P.3d 1200 (2019) ......................14
Cen-Pen Corp. v. Hanson, 58 F.3d 89, 92–93 (4th Cir. 1995) ................................26
Citizens' Loan Association v. Boston & Maine Railroad, 196 Mass. 528, 82 N.E.
  696, 14 L.R.A.,N.S., 1025, 124 Am.St.Rep. 584, 13 Ann.Cas. 365 ....................30
Dewsnup v. Timm, 502 U.S. 410, 419, 112 S. Ct. 773, 779, 116 L. Ed. 2d 903
  (1992) ....................................................................................................................24
Dos Caezaz Corp. at 1490 ........................................................................................13
Edmundson at 277-278 ............................................................................................13
Edmundson at 278 ....................................................................................................15
Edmundson v. Bank of America, 378 P.3d 272..........................................................4
Edmundson v. Bank of America, 378 P.3d 272 (Wash. Ct. App. 2016) ....................9
Farrey v. Sanderfoot, 500 U.S. 291, 297, 111 S.Ct. 1825, 1829, 114 L.Ed.2d 337
  (1991) ....................................................................................................................23
Fidelity Federal Savings & Loan Ass'n v. de la Cuesta, 458 U.S., at ––––, 102
  S.Ct., at 3022.........................................................................................................17

                                                                iv
            Case:2:19-cv-00207-JCC
           Case   19-35719, 11/21/2019, ID: 11507861,
                                    Document          DktEntry:
                                               34 Filed 12/12/1916, Page
                                                                    Page 11
                                                                         6 ofof48
                                                                                54



Florida Lime & Avocado Growers v. Paul, 373 U.S. 132, 142–143, 83 S.Ct. 1210,
  1217–18, 10 L.Ed.2d 248 (1963) ..........................................................................17
Freeman v. Alderson, 119 U.S. 185, 187, 7 S. Ct. 165, 166, 30 L. Ed. 372 (1886) 30
Freeman v. Alderson, 119 U.S. 185, 189, 7 S. Ct. 165, 167, 30 L. Ed. 372 (1886) 30
Freightliner Corp. v. Myrick, 514 U.S. 280, 287, 115 S.Ct. 1483, 131 L.Ed.2d 385
  (1995) ....................................................................................................................16
Gassert v. Strong, 38 Mont. 18, 98 P. 497, 500 (1908) ...........................................29
Glassmaker v. Ricard, 23 Wn. App. 35, 37-38 (1979) ............................................14
H.R.Rep. No. 95–595, supra, at 361.” .....................................................................23
Helms v. Holmes, 129 F.2d 263, 266 (4th Cir. 1942) ..............................................30
Herzog v. Herzog, 23 Wash.2d 382, 387-88 (1945) ................................................13
Howard Delivery Service, Inc. v. Zurich American Ins. Co., 547 U.S. 651, 657, n.
  3, 126 S.Ct. 2105, 165 L.Ed.2d 110 (2006) ............................................................2
Humphrey's Ex'r v. United States, 295 U.S. 602, 627, 55 S. Ct. 869, 874, 79 L. Ed.
  1611 (1935) ...........................................................................................................37
In re Blendheim, 803 F.3d 477, 498 (9th Cir. 2015) ...............................................26
In re Brawders, 503 F.3d 856 (9th Cir. 2007) .........................................................26
In re Christian Life Center, 821 F.2d 1370, 1373 (9th Cir.1987) ...........................12
In re Comer, 723 F.2d 737, 739 (9th Cir.1984) .......................................................12
In re DAK Indus., Inc., 66 F.3d 1091, 1094 (9th Cir. 1995)....................................12
In re Enewally at 1173 .............................................................................................26
In re Enewally, 368 F.3d 1165, 1171–72 (9th Cir. 2004) ........................................26
In re Gugliuzza ...........................................................................................................3
In Re Gugliuzza ..........................................................................................................2
In re Haque, 331 B.R. 524 (Bankr.D.Mass.2005) ...................................................30
In re Henline, 242 B.R. 459, 465 (Bankr. D. Minn. 1999) ......................................26
In re Hill, 440 B.R. 176, 182 (Bankr. S.D. Cal. 2010) ............................................30
In re Lakeshore Village Resort, Ltd., 81 F.3d 103, 106 (9th Cir.1996) (Lakeshore )
  .................................................................................................................................3
In re Landmark Fence Co., Inc., 801 F.3d 1099, 1101 (9th Cir. 2015) ....................2
In re Landmark Fence Co., Inc., 801 F.3d 1099, 1102 (9th Cir. 2015) ....................2
In re Lee, 889 F.3d 639, 644 (9th Cir. 2018) ............................................................12
In re Vylene Enterprises, Inc., 968 F.2d 887, 895–96 (9th Cir.1992) .......................3
Int'l Shoe Co. v. Pinkus, 278 U.S. 261, 265, 49 S. Ct. 108, 110, 73 L. Ed. 318
  (1929) ....................................................................................................................18
Int'l Shoe Co. v. Pinkus, 278 U.S. 261, 265–66, 49 S.Ct. 108, 73 L.Ed. 318 (1929)
  ...............................................................................................................................19
                                                                 v
            Case:2:19-cv-00207-JCC
           Case   19-35719, 11/21/2019, ID: 11507861,
                                    Document          DktEntry:
                                               34 Filed 12/12/1916, Page
                                                                    Page 12
                                                                         7 ofof48
                                                                                54



Johnson v. Home State Bank, 501 U.S. 78, 83, 111 S. Ct. 2150, 2153, 115 L. Ed.
  2d 66 (1991) ..........................................................................................................23
Long v. Bullard, 117 U.S. 617, 621, 6 S. Ct. 917, 918, 29 L. Ed. 1004 (1886) ......23
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94
  L.Ed. 865 (1950) ...................................................................................................26
Orthopaedic Hosp. v. Belshe, 103 F.3d 1491, 1495 (9th Cir.1997) ........................12
Owen v. Owen, 500 U.S. 305, 308–309, 111 S.Ct. 1833, 1835–1836, 114 L.Ed.2d
  350 (1991) .............................................................................................................23
Pac. Gas & Elec. Co. at 220-221 .............................................................................22
Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm'n, 461 U.S.
  190, 213, 103 S. Ct. 1713, 1727, 75 L. Ed. 2d 752 (1983)...................................17
Pifer v. Bank of Am., N.A., No. 2:18-CV-606-RSL, 2019 WL 1231735, at *3 (W.D.
  Wash. Mar. 15, 2019) ...........................................................................................15
Pobreslo v. Joseph M. Boyd Co., 287 U.S. 518, 525, 53 S.Ct. 262, 77 L.Ed. 469
  (1933) ....................................................................................................................19
Rice v. Santa Fe Elevator Corp., supra, 331 U.S., at 236, 67 S.Ct., at 1155 ..........17
Robinson v. Exchange National Bank of Tulsa, Oklahoma, D.C., 28 F.Supp. 244 30
Sherwood Partners, Inc. v. Lycos, Inc., 394 F.3d 1198, 1201 (9th Cir. 2005) ........18
Soltani v. W. & S. Life Ins. Co., 258 F.3d 1038, 1041–42 (9th Cir. 2001) ..............12
Stellwagen, 245 U.S. at 615–16, 38 S.Ct. 215 .........................................................19
United States v. Dos Cabezas Corp., 995 F.2d 1486, 1490 (9th Cir. 1993)............13
Walthall v. United States, 131 F.3d 1289, 1293 (9th Cir. 1997) ...............................3
Weinberg v. Naher, 51 Wash. 591, 594 (1909) .......................................................14
Westar Funding, Inc. v. Sorrels, 157 Wn. App. 777, 784, 239 P.3d 1109 (2010) ..13
Williamson v. General Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000) .......12
Rules
(d)(2)(A)(iii) ...............................................................................................................1
28 U.S.C. § 158 (d)(1)................................................................................................1
8002 ............................................................................................................................1
Rules 8001..................................................................................................................1
Wash. Rev. Code §4.16.040(1) ..................................................................................4




                                                               vi
        Case:2:19-cv-00207-JCC
       Case   19-35719, 11/21/2019, ID: 11507861,
                                Document          DktEntry:
                                           34 Filed 12/12/1916, Page
                                                                Page 13
                                                                     8 ofof48
                                                                            54



                                         IV.

                       JURISDICTIONAL STATEMENT

      This Court has jurisdiction over this appeal from an order of a District Court

judge under 28 U.S.C. § 158 (d)(1) and (d)(2)(A)(iii) upon the filing of a timely

notice of appeal in accordance with Rules 8001 and 8002 of the Federal Rules of

Bankruptcy Procedure as well as Federal Rule of Appellate Procedure 6.

According to the District Court docket in this case, the order reversing the decision

of the Bankruptcy Court’s decision on Appellant’s Motion to Dismiss Appellee’s

Adversary proceeding was entered on August 13, 2019 and the notice of appeal

was filed, within fourteen (14) days, on August 22, 2019. Appellant’s Excerpts of

Records (“AER”), Volume 4, at pg. 477. The filing of the notice of appeal

complies with Federal Rule of Bankruptcy Procedure 8002 and Federal Rule of

Appellate Procedure 6. This Court has authority to hear this appeal from the

District Court.

      While the order which is the subject of this appeal is not necessarily a final

order as the District Court remanded it back to the Bankruptcy Court for

proceedings consistent with its ruling, it falls within exceptions applicable to

matters in the Bankruptcy Court and where the actions to be taken by the lower

court are ministerial in nature. To be appealable as a final order in the Bankruptcy

Court the order does not need to resolve the entire Bankruptcy case. It only needs

                                          1
        Case:2:19-cv-00207-JCC
       Case   19-35719, 11/21/2019, ID: 11507861,
                                Document          DktEntry:
                                           34 Filed 12/12/1916, Page
                                                                Page 14
                                                                     9 ofof48
                                                                            54



to resolve the discreet dispute being appealed. Accordingly, “Congress has long

provided that orders in bankruptcy cases may be immediately appealed if they

finally dispose of discrete disputes within the larger case.” Howard Delivery

Service, Inc. v. Zurich American Ins. Co., 547 U.S. 651, 657, n. 3, 126 S.Ct. 2105,

165 L.Ed.2d 110 (2006); Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1692, 191 L.

Ed. 2d 621 (2015). In addition, the courts have determined that matters in the

Bankruptcy Court need a more flexible approach in determining whether an order

is appealable: “We have taken a more nuanced and ‘flexible’ approach to assessing

the finality of appeals in bankruptcy cases.” In re Landmark Fence Co., Inc., 801

F.3d 1099, 1101 (9th Cir. 2015). “We have held, however, that the fluid and

sometimes chaotic nature of bankruptcy proceedings necessitates a degree of

jurisdictional flexibility. See, e.g., Cannon v. Hawaii Corp. (In re Hawaii

Corp.), 796 F.2d 1139, 1141 (9th Cir.1986). In re Landmark Fence Co., Inc., 801

F.3d 1099, 1102 (9th Cir. 2015). If the proceedings were to return to the

Bankruptcy Court for further adjudication, the Court would be completing the

ministerial task of entering the appropriate orders as there are no factual or legal

issues to be determined following the District Court’s ruling. In Re Gugliuzza

recognizes a ministerial exception to final judgment rule where a ruling is not

literally final but the only tasks left for the Bankruptcy Court are ministerial in

nature. In re Gugliuzza, 852 F.3d 884, 889. Here, the District Court has not

                                           2
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 10
                                                                    15 of
                                                                       of 48
                                                                          54



entered the precise orders necessary to “alter the status quo or fix the parties rights

and obligations” but his ruling has left no ground for the Bankruptcy judge to come

to a different conclusion. Ibid. As in In re Gugliuzza, a decision by this Court

would aid the Bankruptcy Court by disposing of all the issues in a single

proceeding. Ibid.


      Furthermore, a four factor test is considered to determine whether the order

is appealable, “. . . (1) the need to avoid piecemeal litigation; (2) judicial

efficiency; (3) the systemic interest in preserving the bankruptcy court's role as the

finder of fact; and (4) whether delaying review would cause either party irreparable

harm. In re Lakeshore Village Resort, Ltd., 81 F.3d 103, 106 (9th Cir.1996)

(Lakeshore ), citing In re Vylene Enterprises, Inc., 968 F.2d 887, 895–96 (9th

Cir.1992).” Walthall v. United States, 131 F.3d 1289, 1293 (9th Cir. 1997). The

current matter does not have a risk of piecemeal litigation as all of the facts are

final and issues are currently pending before the Court. Judicial economy and

efficiency will be best served with a decision in this Court. Otherwise, the parties

will return to the Bankruptcy Court for final orders to be entered, and return to this

Court at a later date posing the same questions. Because the parties agree as to the

facts and the facts are final, no fact finding is taken away from the Bankruptcy

Court. Neither side will suffer irreparable harm. The inevitable will be delayed by



                                            3
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 11
                                                                    16 of
                                                                       of 48
                                                                          54



awaiting the Bankruptcy Court to enter the appropriate orders. Therefore, the 9 th

Circuit Court of Appeals has jurisdiction to hear this matter.


                                          V.

                             STATEMENT OF ISSUES

      1.       Whether the Court erred in determining that the Bankruptcy Court

   erred when it found that Edmundson v. Bank of America, 378 P.3d 272 was

   dicta.

      2.       Whether the Court erred when it determined that the Washington State

   statute of limitations as defined by Wash. Rev. Code §4.16.040(1) began to run

   upon Mr. and Mrs. Hernandez discharge from Bankruptcy case 12-14989 which

   was discharged on August 15, 2012.

            a. Whether the Court erred in determining that the in rem remedies

               available to Appellant expired August 1, 2018.

            b. Whether the Court erred in determining that payments were no longer

               due and owing following Mr. and Mrs. Hernandez discharge from

               Bankruptcy case 12-14989 despite the terms of Appellants’ Note and

               Deed of Trust.

            c. Whether the Court erred in interpreting Washington State law in such

               a way that Washington State law becomes an impermissible



                                          4
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 12
                                                                    17 of
                                                                       of 48
                                                                          54



             interference with the exclusive Federal authority to determine the

             impact of a Bankruptcy discharge.

                                          VI.

                           STATEMENT OF CASE/FACTS

      FRANKLIN CREDIT MANAGEMENT CORPORATION (“Franklin”) is

the servicer of the mortgage note held by, and deed of trust assigned to,

DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR

BOSCO CREDIT II TRUST SERIES 2010-1 (“Deutsche Bank”).

      On or about August 16, 2006, Debtor, Nazario N Hernandez, (“Debtor”)

executed a Note in favor of WMC Mortgage Corp. in the principal amount of

$67,600.00 (“Note”), which is secured by a Deed of Trust (“2nd DOT”) recorded

against the property commonly known as 31445 West Lake Morton Drive

Southeast, Covington, WA 98042 (“Property”). AER, Volume 2, pgs. 70-106. The

Deed of Trust was also executed by Alicia Hernandez. Ibid. The Note and 2nd

DOT and related loan documentation are hereinafter sometimes referred to as the

“Loan”. The Loan matures on September 1, 2036. Ibid. On or about September

26, 2008, WMC Mortgage Corp. transferred all beneficial interests in the Deed of

Trust to Franklin. Ibid.

      The Property is encumbered by a first priority deed of trust executed by

Debtor and Alicia Hernandez (“1st DOT”). AER, Volume 2, pgs. 107-179.

                                          5
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 13
                                                                    18 of
                                                                       of 48
                                                                          54



Deutsche Bank National Trust Company, as Trustee for HIS Asset Securitization

Corporation Trust 2006-HE2, Mortgage Pass-Through Certificates, Series 2006-

HE2 is the current beneficiary of the 1st DOT. Ibid.

      On May 10, 2012, Debtor and Mrs. Hernandez filed a voluntary bankruptcy

petition under Chapter 7 of the Bankruptcy Code commencing case No. 12-14989.

On August 15, 2012, Debtor and Mrs. Hernandez received a discharge.

      On August 29, 2018, Debtor filed a voluntary petition under Chapter 13 of the

Bankruptcy Code commencing Case No. 18-13392-TWD. AER, Volume 2, pgs. 7-

12.

      The Property is Appellant’s primary residence. According to Debtor’s own

admission, there is enough equity in the Property to wholly secure Franklin and

Deutsche Bank’s lien. AER, Volume 2, pg. 24-69. On November 16, 2018

Debtor filed Adversary Proceeding Case No. 18-01159-TWD (“Adversary

Proceeding”), wherein Debtor objected to Franklin and Deutsche Bank’s Proof of

Claim, and also sought to avoid their lien. AER, Volume 2, pgs. 180-185. The

basis for the avoidance portion was that the Debtor could quiet title due to the

Washington State statute of limitations on the foreclosure by Franklin and

Deutsche Bank having run. Ibid. Debtor contended that the Washington State

statute of limitations began to run on the entire lien from the date of the last



                                           6
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 14
                                                                    19 of
                                                                       of 48
                                                                          54



payment due prior to Debtor’s and Mrs. Hernandez’s receipt of a discharge in

Bankruptcy case No. 12-14989. Ibid.

      Franklin and Deutsche Bank filed a Motion to Dismiss the Adversary

Proceeding (“Motion”) on December 27, 2018 because the cases, on which Debtor

relied were not applicable, and because the statute of limitations did not begin to

run from the payment due immediately prior to the date Debtor received a Chapter

7 discharge. AER, Volume 2, pgs. 186-199. Further, Franklin and Deutsche Bank

argued that the Loan passed through the 2012 Bankruptcy without impact to the

lien aside from a discharge of Debtor’s personal liability. Ibid. As a result,

Franklin and Deutsche Bank contended that their in rem rights survived which

would allow the foreclosure of the Property or the enforcement of the terms of the

Loan. Ibid. Moreover, Franklin and Deutsche Bank noted that the statute of

limitations had not begun to run on August 1, 2012 because payments continue to

become due until the date of maturity. Ibid.

      On December 28, 2018, in an efford to avoid Franklin and Deutsche Bank’s

Motion, Debtor sought to remove the Adversary Proceeding from the Bankruptcy

Court to the jurisdiction of the District Court (the “Removal”) because Debtor

claimed the Bankruptcy Court would be relying upon Washington State law to

make its decision, and because Debtor represented, without declaration or support,

that Debtor’s non-debtor spouse, a signer on the loan documents, did not consent to
                                          7
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 15
                                                                    20 of
                                                                       of 48
                                                                          54



jurisdiction of the Bankruptcy Court. AER, Volume 2, pgs. 200-203. Franklin and

Deutsche Bank immediately opposed Removal because the subject of the

Adversary Proceeding was core to the Bankruptcy Court, as admitted in the

Complaint. AER, Volume 2, pgs. 204-208. The Judge’s Recommendation

Regarding Removal for Withdrawal of Reference, requested that the District Court

to wait until the hearing on the Motion was held because the Judge would most

likely grant the Motion. AER, Volume 2, pgs. 214-216.

      The hearing on the Motion proceeded on February 6, 2019. AER, Volume

3, pgs. 231-256. An Order Dismissing This Adversary Proceeding was entered

February 7, 2019. AER, Volume 3, pgs. 257-258. The Bankruptcy Court

determined that the case upon which Debtor was relying provided the key ruling in

dicta. AER, Volume 3, pgs. 231-256. In addition, the Court determined that

Franklin and Deutsche Bank’s in rem rights survive the Bankruptcy discharge, the

Loan had not been accelerated, and the statute of limitations had not run. Ibid.

Lastly, the Court found that the last payment due prior to discharge was not the last

payment due on the Loan. Ibid.

      Debtor appealed the matter to the District Court for the Western District of

Washington on February 11, 2019. AER, Volume 3, pgs. 259-268. Debtor filed

his Opening Brief on May 6, 2019. AER, Volume 4, pgs. 504-507. Franklin and



                                          8
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 16
                                                                    21 of
                                                                       of 48
                                                                          54



Deutsche Bank filed their Opening Brief on July 5, 2019. Ibid. On August 2,

2019, Debtor filed his Reply Brief. Ibid.

      The District Court issued its order and decision on August 13, 2019. AER,

Volume 1, pgs. 1-6. In its decision, the District Court found that the ruling in

Edmundson v. Bank of America, 378 P.3d 272 (Wash. Ct. App. 2016), regarding

the applicability of the statute of limitations was not dicta as the Bankruptcy Court

had found. Ibid. Further, the District Court held that the statute of limitations ran

from the date of the last payment due prior to Debtor’s discharge on August 15,

2012. Ibid. As a result, Debtor could quiet title because Franklin and Deutsche

Bank’s ability to enforce the 2nd DOT became time-barred. Ibid.

      On August 22, 2019, Franklin and Deutsche Bank filed their Notice of

Appeal. AER, Volume 4, pg. 477. On August 29, 2019, Franklin and Deutsche

filed the Mediation Questionnaire, and Debtor filed his on August 30, 2019. The

parties attempted to resolve the matter through the Court’s mediation program to

no avail.

                                         VII.

                          SUMMARY OF ARGUMENT

      This appeal arises from the District Court’s Order wherein it reversed the

decision of the Bankruptcy Court granting Franklin and Deutsche Bank’s Motion


                                            9
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 17
                                                                    22 of
                                                                       of 48
                                                                          54



to Dismiss Debtor’s Adversary Proceeding. AER, Volume 1, pgs. 1-6. The

District Court’s holding causes Franklin and Deutsche Bank to lose the ability to

enforce the 2nd DOT as being time-barred. However, the ability to foreclose is not

time-barred.

      Under Federal law, state courts are pre-empted from enacting laws which

regulate areas which are exclusively under the jurisdiction of the Federal

government. In this matter, the District Court and the cases, upon which it relied,

interpreted laws which are the exclusive jurisdiction of the Bankruptcy Code. In

finding that the statute of limitations began to run with the last payment due prior

to Debtor’s discharge in 2012, the District Court rewrote what the Bankruptcy

Code and case law have established is the result of a Bankruptcy discharge.

      The Bankruptcy Code and related case law have indicated that a lien secured

by a debtor’s property survives the Bankruptcy discharge. While the debtor is no

longer personally liable for that debt, the secured creditor retains its in rem

remedies. Furthermore, the Bankruptcy Code and related case law preclude liens

from being modified or avoided in Chapter 7 cases. Here, the District Court

eliminated Franklin and Deutsche Bank’s in rem rights even though those rights

survive a Bankruptcy case. The District Court extended the meaning of a

discharge to modify the terms of Franklin and Deutsche Bank’s Loan such that

payments were no longer due following Debtor’s discharge. This is simply not the

                                          10
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 18
                                                                    23 of
                                                                       of 48
                                                                          54



state of the law. A discharge eliminates a debtor’s personal liability, but it does not

alter the terms of the underlying loan. Moreover, the removal of in personam

liability does not stop the payments of the loan from becoming due or cause the

loan to accelerate.

      Under Washington State law, the statute of limitations begins to run from the

date that each payment becomes due until the loan has matured or is accelerated.

In this matter, the Loan matures September 1, 2036. AER, Volume 2, pgs. 70-106.

As such, the statute of limitations could not have already run on the payment due

August 1, 2036. Because the District Court was pre-empted from altering the

meaning of a discharge or modifying the terms of Franklin and Deutsche Bank’s

Loan, as these are strictly controlled by Federal law related to Bankruptcy, it was

pre-empted from concluding that the statute of limitations began to run with the

last payment due before Debtor’s discharge. As such, the statute of limitations

does not time-bar Franklin and Deutsche Bank from foreclosing or enforcing the

terms of the 2nd DOT. Further, Debtor is prevented from quieting title on this

basis. Therefore, the District Court erred.




                                          11
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 19
                                                                    24 of
                                                                       of 48
                                                                          54



                                        VIII.

                                   ARGUMENT

      A. STANDARD OF REVIEW

      The Bankruptcy Court’s factual findings are reviewed for clear error and

conclusions of law de novo. In re Lee, 889 F.3d 639, 644 (9th Cir. 2018). This

applies when a Bankruptcy Court’s decision is reviewed by the District Court and

appealed to the 9th Circuit. Ibid. “The role of the district court and this court are

basically the same in the bankruptcy appellate process. In re Christian Life

Center, 821 F.2d 1370, 1373 (9th Cir.1987). Therefore, we review the bankruptcy

court decision directly. Ibid. We review the bankruptcy court's findings of fact for

clear error, and its conclusions of law de novo. In re Comer, 723 F.2d 737, 739

(9th Cir.1984).” In re DAK Indus., Inc., 66 F.3d 1091, 1094 (9th Cir. 1995).


      The interpretation and construction of statutes are questions of law
      reviewed de novo. See Orthopaedic Hosp. v. Belshe, 103 F.3d 1491,
      1495 (9th Cir.1997). A district court's interpretation of state law is
      reviewed under the same de novo standard as are questions of federal
      law. See *1042 Salve Regina College v. Russell, 499 U.S. 225, 231,
      111 S.Ct. 1217, 113 L.Ed.2d 190 (1991). The district court's dismissal
      on statute of limitations grounds presents a question of law reviewed
      de novo. See Williamson v. General Dynamics Corp., 208 F.3d 1144,
      1149 (9th Cir.2000).
Soltani v. W. & S. Life Ins. Co., 258 F.3d 1038, 1041–42 (9th Cir. 2001).




                                          12
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 20
                                                                    25 of
                                                                       of 48
                                                                          54



    B.  THE COURT ERRED WHEN IT DETERMINED THAT THE
WASHINGTON STATE STATUTE OF LIMITATIONS AS DEFINED BY
WASH. REV. CODE §4.16.040(1) BEGAN TO RUN UPON MR. AND MRS.
HERNANDEZ DISCHARGE FROM BANKRUPTCY CASE 12-14989
WHICH WAS DISCHARGED AUGUST 15, 2012

             1. Overview of the current state of applicable Washington State
                law.

      An installment note is payable in multiple payments over a designated

period. It is essentially saying, “I owe you money in the future at certain

designated times.” For installment notes, the statute of limitations runs against

each installment from the time it becomes due. Every missed payment by the

borrower starts its own six-year statute of limitations. Herzog v. Herzog, 23

Wash.2d 382, 387-88 (1945); United States v. Dos Cabezas Corp., 995 F.2d 1486,

1490 (9th Cir. 1993); Edmundson at 277-278. More specifically, the statute of

limitations does not begin to run until the payment becomes due. Dos Caezaz

Corp. at 1490. The last payment owed commences the final six-year period to

enforce a deed of trust securing a loan. This situation occurs when the final

payment becomes due, such as when the note matures or a lender unequivocally

accelerates the note’s maturation. 4518 S. 256th, LLC v. Karen L. Gibbon, P.S.,

195 Wn. App. 423, 434–35, 382 P.3d 1 (2016), review denied sub nom. 4518 S.

256th, LLC v. Gibbon, 187 Wash.2d 1003, 386 P.3d 1084 (2017); see also Westar

Funding, Inc. v. Sorrels, 157 Wn. App. 777, 784, 239 P.3d 1109 (2010).


                                         13
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 21
                                                                    26 of
                                                                       of 48
                                                                          54



      (“Where there has been no explicit acceleration of the note, the statute
      of limitations does not run on the entire amount due and non-judicial
      foreclosure can be begun within six years of any particular installment
      default and the amount due can be the then principal amount owing.”).
      Because Allen did not pay the monthly installment amount due on
      June 1, 2010 or thereafter, the statute of limitations for each missed
      payment accrued and the six-year statute of limitations began to run
      on the date the payment was due.

Cedar W. Owners Ass'n v. Nationstar Mortg., LLC, 434 P.3d 554, 560 (Wash. Ct.

App.), review denied, 193 Wash. 2d 1016, 441 P.3d 1200 (2019).

      If a debt is accelerated, the debt is due immediately, and the statute of

limitations runs from the date of acceleration. The Washington Supreme Court has

held “that even if the provision in an installment note provides for the automatic

acceleration of the due date upon default, mere default alone will not accelerate

the note.” A.A.C. Corp. v. Reed, 73 Wash.2d 612, 615 (1968). “‘Some affirmative

action is required; some action by which the holder of the note makes known to

the payors that he intends to declare the whole debt due.’” Glassmaker v. Ricard,

23 Wn. App. 35, 37-38 (1979) quoting Weinberg v. Naher, 51 Wash. 591, 594

(1909); 4518 S. 256th, LLC v. Karen L. Gibbon, PS, 195 Wn. App. 423, 436

(2016), review denied, 187 Wash.2d 1003 (2017) (emphasis added).

      In addition to the statute of limitations beginning to run at the foregoing

times, it begins to run in relation to events related to Bankruptcy cases. The statute

of limitations accrues with the last payment due immediately prior to a debtor’s



                                         14
          Case:2:19-cv-00207-JCC
          Case  19-35719, 11/21/2019, ID: 11507861,
                                   Document         DktEntry:
                                              34 Filed        16, Page
                                                       12/12/19   Page 22
                                                                       27 of
                                                                          of 48
                                                                             54



discharge from Bankruptcy1. Edmundson at 278. The Court reasoned that no

further payments were due on the loan in light of debtor no longer being personally

liable. Edmundson at 278.

        When the statute of limitations bars a foreclosure, a borrower may initiate an

action to quiet title against the lender. Pifer v. Bank of Am., N.A., No. 2:18-CV-

606-RSL, 2019 WL 1231735, at *3 (W.D. Wash. Mar. 15, 2019). In the

circumstance where the statute of limitations has not run, the borrower must show

that the obligations under the terms of the note and deed of trust have been

satisfied. Ibid.

        In this matter, the District Court used this line of cases to conclude that

Franklin and Deutsche Bank no longer had the right to enforce the Loan. AER,

Volume 1, pgs. 1-6. This was based upon the fact that Debtor had received a

Bankruptcy discharge on August 15, 2012, and Franklin and Deutsche Bank had

not exercised their in rem rights within six years of August 1, 2012. Ibid. Using

Edmundson, the District Court found that the last payment due on the 2nd DOT was

August 1, 2012. Ibid. Because Franklin and Deutsche Bank had not foreclosed

within six years of August 1, 2012, the District Court held that they were time-

barred under the statute of limitations. Ibid. For the following reasons, Franklin


1
 Whether this is in fact the holding in Edmundson is at issue herein and addressed in Section C below. Franklin and
Deutsche Bank contend that this is actually dicta. In addition, Franklin and Deutsche Bank maintain that this law is
pre-empted by Bankruptcy law as discussed in the remainder of this section. As such, the last payment due cannot
be the payment immediately prior to a debtor’s discharge.
                                                        15
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 23
                                                                    28 of
                                                                       of 48
                                                                          54



and Deutsche Bank argue that the District Court was precluded from its findings as

it was pre-empted to do so under Bankruptcy law. As such, Franklin and Deutsche

Bank’s ability to enforce their Loan should be restored.

             2. The Washington State law interpretation of discharge is pre-
                empted by Federal law.

      The Constitution decreed that the laws of the United States are the supreme

law of the land in Article VI, cl. 2 of the Constitution. Altria Grp., Inc. v. Good,

555 U.S. 70, 76, 129 S. Ct. 538, 543, 172 L. Ed. 2d 398 (2008). Further where

state laws are in direct conflict with federal law, the state law is ineffective. Ibid.

In determining whether a statute has pre-emptive effect, the analysis begins with

Congressional intent. Id. at 543. That intent may be found in the precise language

of the statute or implied in the structure or purpose of the statute. Ibid. Even if the

statute contains pre-emptive language, the analysis does not end


       . . . because the question of the substance and scope of Congress'
      displacement of state law still remains. Pre-emptive intent may also be
      inferred if the scope of the statute indicates that Congress intended
      federal law to occupy the legislative field, or if there is an actual *77
      conflict between state and federal law. Freightliner Corp. v. Myrick,
      514 U.S. 280, 287, 115 S.Ct. 1483, 131 L.Ed.2d 385 (1995). Ibid.

      In fact the analysis begins with an assumption that state laws are not

overridden by Federal laws “ ‘. . . unless that was the clear and manifest purpose of

Congress.’ ” Ibid. Further, the assumption is particularly strong in a field which

was previously only regulated by states. Ibid. As a result, when a pre-emption

                                           16
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 24
                                                                    29 of
                                                                       of 48
                                                                          54



clause can have multiple readings, the courts generally interpret the statute in the

manner least favorable to pre-emption. Ibid. In a field where the Federal

government is the sole regulator, the test to determine pre-emption is “. . . whether

“the matter on which the state asserts the right to act is in any way regulated by the

federal government.” Rice v. Santa Fe Elevator Corp., supra, 331 U.S., at 236, 67

S.Ct., at 1155.” Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev.

Comm'n, 461 U.S. 190, 213, 103 S. Ct. 1713, 1727, 75 L. Ed. 2d 752 (1983). “It is

well established that state law is preempted if it “stands as an obstacle to the

accomplishment of the full purposes and objectives of Congress.” *221 Hines v.

Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 404, 85 L.Ed. 581 (1941); Florida Lime

& Avocado Growers v. Paul, 373 U.S. 132, 142–143, 83 S.Ct. 1210, 1217–18, 10

L.Ed.2d 248 (1963); Fidelity Federal Savings & Loan Ass'n v. de la Cuesta, 458

U.S., at ––––, 102 S.Ct., at 3022.” Id. at 220–21.


      In this matter, the conflict is between Washington State law and Bankruptcy

law. In light of the foregoing cases, the analysis begins with a determination of

whether the District Court’s holding is in a field where the Federal government is

the sole regulator. The answer is yes. In its ruling, the District Court analyzed and

concluded what the meaning of a Bankruptcy discharge is. However, Bankruptcy

law is exclusively an area of law governed by Federal law. The use of state law is

prohibited.
                                          17
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 25
                                                                    30 of
                                                                       of 48
                                                                          54



      It is well settled that Bankruptcy law trumps state law. The power

established in Congress to create bankruptcy laws throughout the United States is

“unrestricted and paramount.” Int'l Shoe Co. v. Pinkus, 278 U.S. 261, 265, 49 S.

Ct. 108, 110, 73 L. Ed. 318 (1929). Furthermore, it is generally accepted that an

intention to exclude state law is not implied. Ibid. The intention of Congress is

very clear with regard to Bankruptcy law. Ibid. “The national purpose to establish

uniformity necessarily excludes state regulation.” Ibid.


      There can be no doubt that federal bankruptcy law is “pervasive” and
      involves a federal interest “so dominant” as to “preclude enforcement
      of state laws on the same subject”—much like many other areas of
      congressional power listed in Article I, Section 8, of the Constitution,
      such as patents, copyrights, currency, national defense and
      immigration. The Bankruptcy Clause, which grants Congress the
      power to make bankruptcy laws, U.S. Const. art. I, § 8, cl. 4, stresses
      that such rules must be “uniform.” Bankruptcy law occupies a full title
      of the United States Code. It provides a comprehensive system of
      rights, obligations and procedures, as well as a complex
      administrative machinery that includes a special system of federal
      courts and United States Trustees.
Sherwood Partners, Inc. v. Lycos, Inc., 394 F.3d 1198, 1201 (9th Cir. 2005).

      States are not permitted to pass laws that interfere with or even compliment

the Bankruptcy Code as it causes confusion and inconsistencies. Int'l Shoe Co. at

265. In Int’l Shoe Co., the debtor sought a discharge through his local county court

rather than the Bankruptcy Court despite the existence of the Bankruptcy Court.

Id. at 262-264. It was determined that the debtor had done so because he was not


                                         18
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 26
                                                                    31 of
                                                                       of 48
                                                                          54



eligible for a discharge under the Bankruptcy Code. Id. at 264-265. The Court

held that anything related to the subject of bankruptcies was exclusive to the

Bankruptcy Act when Congress enacted it. Id. at 266. In turn, when the

Bankruptcy Act was enacted, it pre-empted all bankruptcy related law enacted by

any of the states or local jurisdictions. Ibid.

      Moreover, the purpose of Bankruptcy law is to avoid situations where

creditors are like piranhas with a feeding frenzy of debts. Sherwood at 1203-1204.

      We know, because the Supreme Court has repeatedly told us, that
      state statutes that purport to perform the first of these functions, by
      giving debtors a discharge of their debts, are preempted. See Int'l Shoe
      Co. v. Pinkus, 278 U.S. 261, 265–66, 49 S.Ct. 108, 73 L.Ed. 318
      (1929); see also Pobreslo v. Joseph M. Boyd Co., 287 U.S. 518, 525,
      53 S.Ct. 262, 77 L.Ed. 469 (1933); Stellwagen, 245 U.S. at 615–16,
      38 S.Ct. 215. That the state discharge statute may be compatible with
      (or even identical to) the federal discharge statute makes no
      difference. Nor does it matter that a creditor may be able to opt out of
      the state insolvency proceeding by commencing an involuntary
      federal bankruptcy proceeding; indeed, according to Stellwagen, it
      does not even matter whether a federal bankruptcy act is in effect. Id.
      at 615, 38 S.Ct. 215 (“It is settled that a State may not pass an
      insolvency law which provides for a discharge of the debtor from his
      obligations, which shall have the effect of a bankruptcy discharge as
      to creditors in other States, and this although no general federal
      bankruptcy act is in effect.”). Such state procedures are preempted
      simply because the ability to grant a discharge is “one of the principal
      requisites of a true bankruptcy law.” Id. at 616, 38 S.Ct. 215.

Id. at 1203. In Sherwood, the Court was tasked with deciding whether a state

statute preventing preferential transfers was pre-empted by Bankruptcy law. Id. at

1200. The Court held that it must decide whether the state statute was of the nature


                                           19
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 27
                                                                    32 of
                                                                       of 48
                                                                          54



“tolerated” by the Bankruptcy Code or if it was within the purview of the

Bankruptcy Code. Id. at 1201. Because the powers conveyed by the statute being

analyzed were not specifically included in the Bankruptcy Code, the Court

expanded its review to “…consider the essential goals and purposes of federal

bankruptcy law, and then determine whether section 1800 is consistent with them.”

Id. at 1202. In the end, the Court concluded that “Congress has thought carefully

about how collective insolvency proceedings are to be conducted and set both

substantive standards and elaborate procedural protections to ensure a result that is

fair to debtors and creditors alike.” Id. at 1205-1206. As such, the statute at issue

was pre-empted because it was inconsistent with Bankruptcy law. Ibid.

      In this case, the District Court determined that the statute of limitations on

the enforcement of a deed of trust begins to run as of the date of the last payment

due prior to a Bankruptcy discharge. AER, Volume 1, pgs. 1-6. In making this

decision, the District Court relied on case law which indicates that a Federal court

applying Washington State law must do so as the Federal Court believes that the

Washington Supreme Court would apply the law. Ibid. In order to determine the

date from which the statute of limitations began to run, the District Court reviewed

Washington State law on the issue. Ibid. In doing so, the District Court held that

the last payment due was the payment due immediately prior to discharge. Ibid.

The basis for this determination was Edmundson. The District Court held that in

                                         20
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 28
                                                                    33 of
                                                                       of 48
                                                                          54



Edmundson the Court of Appeals Washington, Division 1 Court held that the last

payment of a note for which personal liability had been discharged in a Bankruptcy

case was the payment due immediately prior to the discharge. Ibid.

      While it would seem that the application of a statute of limitations would be

exclusively state law based, in this matter, it is not because the District Court

interpreted Bankruptcy law in determining the date from which the statute of

limitations began to run. More specifically, the District Court interpreted the

meaning of a Bankruptcy discharge. It did so when it ruled that the Debtor was no

longer liable for payments under the Loan as of the date of the discharge. This

interpretation falls within the purview of the Bankruptcy Code because it defines

what the Bankruptcy Code meant by a discharge, it modified the terms of the Loan

on the basis of the discharge which is governed by the Bankruptcy Code, and it

defined what the Bankruptcy laws mean by in rem and in personam. However, the

case law specifically states that laws consistent with, in conjunction to, or identical

to the Bankruptcy Code are pre-empted. Furthermore, in Sherwood, the Court

specifically addressed the fact that circumstances surrounding discharge are solely

within the field of law regulated by the Federal government. Sherwood at 1203.

      When reviewing a case such as this to determine whether the District

Court’s actions were pre-empted, it must be determined if the subject at issue was

expressly pre-empted by Congress. As discussed above, anything related to

                                          21
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 29
                                                                    34 of
                                                                       of 48
                                                                          54



Bankruptcy was unambiguously pre-empted. Issues involving a Bankruptcy

discharge are within the field of law regulated by the Federal government. As

such, the District Court was precluded from reaching the decision that it did.

However, to further the analysis and follow the cases above, it must be decided

whether the Washington State law is “tolerated” by the Bankruptcy Code and must

be examined for consistency with the goals and purposes of the Bankruptcy Code.

The Washington State law is not “tolerated” because it expands the meaning of a

discharge beyond that found in the Bankruptcy Code and laws. It gives greater

meaning to elimination of personal liability. In addition, the Washington State law

is not consistent with the Bankruptcy Code or its goals and purposes. The

Washington State law unwinds the Bankruptcy laws that allow a loan to pass

through the bankruptcy unaffected, prevent the terms of a loan from being

modified, and provide for a creditor to collect on a loan through its in rem rights.

Thus, the District Court was pre-empted from ruling as it did, and the statute of

limitations did not begin to run with the last payment due prior to Debtor’s

discharge. In turn, Franklin and Deutsche Bank should be allowed to proceed on

their in rem rights.

             a. The Washington State law interpretation of discharge is pre-
                empted by Federal law – secured liens survive discharge.

      In Pac. Gas & Elec. Co., the Court noted that state laws cannot be an

obstacle to the objectives of Congress. Pac. Gas & Elec. Co. at 220-221.
                                          22
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 30
                                                                    35 of
                                                                       of 48
                                                                          54



Congressional intent was clear in the creation of the Bankruptcy Code that

Bankruptcy laws must be “uniform”. Sherwood at 1201. Washington State is the

only state that has state law which indicates that the last payment due on the note is

the last payment due prior to a Bankruptcy discharge in relation to installment

notes. This is clearly an obstacle to the Congressional intent of uniformity of

Bankruptcy laws. Further, the other states have not ventured into this arena as it is

exclusively Federal jurisdiction under Bankruptcy laws and pre-emption.

      Moreover, the District Court has created exactly the inconsistency that

Congress sought to avoid. In 1886, the U.S. Supreme Court held that only

personal liability is discharged in Bankruptcy and the right to foreclose is

preserved. Long v. Bullard, 117 U.S. 617, 621, 6 S. Ct. 917, 918, 29 L. Ed. 1004

(1886). Further, the U.S. Supreme Court extended its decision when it found that

personal liability was discharged in a Bankruptcy and the right to foreclose

“. . . survives or passes through the bankruptcy. See 11 U.S.C. § 522(c)(2); Owen

v. Owen, 500 U.S. 305, 308–309, 111 S.Ct. 1833, 1835–1836, 114 L.Ed.2d 350

(1991); Farrey v. Sanderfoot, 500 U.S. 291, 297, 111 S.Ct. 1825, 1829, 114

L.Ed.2d 337 (1991); H.R.Rep. No. 95–595, supra, at 361.” Johnson v. Home State

Bank, 501 U.S. 78, 83, 111 S. Ct. 2150, 2153, 115 L. Ed. 2d 66 (1991).


      Rather, a bankruptcy discharge extinguishes only one mode of
      enforcing a claim—namely, an action against the debtor in
      personam—while leaving intact another—namely, an action against
                                         23
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 31
                                                                    36 of
                                                                       of 48
                                                                          54



      the debtor in rem. Indeed, but for the codification of the rule of Long
      v. Bullard, supra, there can be little question that a “discharge” under
      Chapter 7 would have the effect of extinguishing the in rem
      component as well as the in personam component of any claim
      against the debtor. And because only “claims” are discharged under
      the Code,5 the very need to codify Long v. *85 Bullard presupposes
      that a mortgage interest is otherwise a “claim.”
Johnson at 2154. In addition, the discharge does not release the real property from

the lien. Dewsnup v. Timm, 502 U.S. 410, 419, 112 S. Ct. 773, 779, 116 L. Ed. 2d

903 (1992). It is clear from these decisions that a lien on real estate survives a

Bankruptcy discharge, and state law cannot alter the Bankruptcy laws in this

regard. The creditor retains the right to foreclose.

      Despite these laws, the District Court eliminated Franklin and Deutsche

Bank’s right to foreclose because its focus was upon the Washington State laws on

the issue rather than the Bankruptcy laws which should have been the focus. If the

Bankruptcy laws had been followed or even acknowledged, the Loan would have

survived the Bankruptcy discharge of Debtor’s prior case. However, the District

Court overlooked the fact that Bankruptcy laws pre-empt state laws on these

issues. It is understandable that the Washington State laws would govern the

issues surrounding the statute of limitations. But, the effect or result or definition

of a discharge is exclusively an issue governed by Bankruptcy law. The District

Court should have first analyzed the discharge issues pursuant to the appropriate

Bankruptcy laws, and then, analyzed that result within the confines of Washington


                                          24
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 32
                                                                    37 of
                                                                       of 48
                                                                          54



State law. Therefore, the District Court erred as its actions were pre-empted, and

Franklin and Deutsche Bank’s ability to pursue their in rem rights survived the

discharge and should be restored.

             b. The Washington State law interpretation of discharge is pre-
                empted by Federal law – modification of loan terms is
                prohibited.

      The District Court compounded the inconsistencies and confusion between

state law and Bankruptcy law in that its ruling amounted to a modification of the

terms of the Loan. The ruling indicated that due to the discharge, payments were

no longer due on the Loan as of the payment due date immediately prior to

discharge. AER, Volume 1, pgs. 1-6. However, the Loan has a maturity date of

September 1, 2036 with payments due on the first of the month each month leading

up to that date. Ibid. Thereby, the District Court’s interpretation of the meaning of

discharge amounted to the maturity date of the Loan being accelerated to August 1,

2012. Not only is this interpretation contrary to the case law regarding discharge,

it is also contrary to the Bankruptcy Code and case law regarding modification of

the terms of a loan. Further, it is contrary to Washington State law in that an

affirmative action by the lender is required to accelerate a lien.

      Generally, the U.S. Supreme Court has warned that new remedies not

currently offered in the Bankruptcy Code or elsewhere by Congress for loan

modification should not be created by the courts. In re Enewally, 368 F.3d 1165,

                                          25
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 33
                                                                    38 of
                                                                       of 48
                                                                          54



1171–72 (9th Cir. 2004). In In re Robert Brawders, the 9th Circuit Court upheld

the United States Bankruptcy Appellate Panel of the 9th Circuit’s decision and

adopted its ruling where it was determined that a lien passes through a Bankruptcy

discharge leaving the ability to foreclose by the creditor intact. In re Brawders,

503 F.3d 856 (9th Cir. 2007). In addition, the 9th Circuit Court held that the

alteration of loan terms cannot be accomplished without due process. Ibid. In

order to strip or modify a lien, the debtor must provide sufficient notice. In re

Enewally at 1173. Appropriate notice is “. . .’notice “reasonably calculated, under

all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.”’ Id. at 272, 130 S.Ct.

1367 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70

S.Ct. 652, 94 L.Ed. 865 (1950)).” In re Blendheim, 803 F.3d 477, 498 (9th Cir.

2015). More specifically, “. . . a lien is an interest in property protected by the due

process guarantees of the Fifth Amendment to the United States Constitution.” In

re Henline, 242 B.R. 459, 465 (Bankr. D. Minn. 1999). As a result, the lienholder

must participate in any proceeding that impacts its interest in the property. Ibid.

Further, an affirmative action must be taken to avoid a lien. Cen-Pen Corp. v.

Hanson, 58 F.3d 89, 92–93 (4th Cir. 1995). When it applied this reasoning, the

Court stated that the debtors could not exit Bankruptcy with a greater interest in the

property than what they possessed prior to Bankruptcy. Id. at 93. In other words,

                                          26
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 34
                                                                    39 of
                                                                       of 48
                                                                          54



a “. . . lien passes through the bankruptcy process intact, absent the initiation of an

adversary proceeding, as discussed above. Wolf, 162 B.R. at 106, 108 n. 16.” Id. at

94.


      As with other statutes and case law regarding Bankruptcy related matters,

the Bankruptcy Code and its related cases are the exclusive basis for modifying the

terms of a loan in conjunction with a Bankruptcy discharge. Such modifications

require the appropriate notice and an adversary proceeding. That proceeding must

have the participation of the affected creditor. In addition, the Courts have

determined that a loan cannot be stripped or modified in a Chapter 7 Bankruptcy

case. Here, the District Court modified the Loan to advance the maturity date from

September 1, 2036 to August 1, 2012 based upon Washington State law without

notice to Franklin and Deutsche Bank and without an adversary proceeding as a

result of Debtor’s discharge. This is simply not permissible under pre-emption.

Nor is it permissible under Bankruptcy laws. Moreover, nothing in the Bankruptcy

Code or related case law indicates that a discharge amounts to the maturity date of

a loan being advanced to the payment due immediately prior to the discharge. In

fact, the Bankruptcy Code and case law indicate that the discharge allows the loan

to remain intact allowing the creditor to proceed in rem on its rights. This is the

opposite of what the District Court determined.



                                          27
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 35
                                                                    40 of
                                                                       of 48
                                                                          54



      A discharge does not mean that the maturity date of a loan changes

(accelerates), nor does a discharge allow such a modification of loan terms without

the debtor or court following the proper procedures (i.e. due process and an

adversary). A discharge does not mean that the in rem rights of the creditor end.

To the contrary, the Bankruptcy laws have stated that a lien survives a Bankruptcy

discharge allowing a creditor to pursue its in rem rights. Thus, the Loan maturity

date was not and could not be advanced to August 1, 2012. Franklin and Deutsche

Bank should have had the ability to foreclose based on their in rem rights. In

addition, with the last payment due under the Loan not actually coming due until

September 1, 2036, the statute of limitations could not begin to run on August 1,

2012, and Franklin and Deutsche Bank’s ability to enforce the terms of the Loan

are not time-barred.


      Furthermore, the District Court has given the Debtor a greater interest than

what he possessed prior to the 2012 Bankruptcy which is contrary to the policy

espoused by the Court. More specifically, the District Court’s ruling shortened the

Loan term by twenty-four years. This also amounted to an acceleration of the

Loan which started the clock ticking on the statute of limitations earlier than if the

District Court adhered to Bankruptcy law or even Washington Law where an

affirmative action by the lender is required. In turn, Franklin and Deutsche Bank

were denied their Fifth Amendment rights. As such, the District Court violated
                                          28
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 36
                                                                    41 of
                                                                       of 48
                                                                          54



Bankruptcy laws in making its ruling. Therefore, pre-emption prevents the District

Court from using state law to make its decision, and Franklin and Deutsche Bank’s

ability to enforce the 2nd DOT should be returned.


             c. The Washington State law interpretation of discharge is pre-
                empted by Federal law – payments under the Loan are still
                due.

      In addition to creating inconsistencies in the meaning of a discharge and the

effect of a discharge on the loan terms, the District Court created inconsistencies

with what is meant by in rem and in personam in the treatment of secured loans

after a Bankruptcy discharge. Because of this confusion, the District Court

erroneously determined that payments were no longer due after August 1, 2012 on

the Loan. Furthermore, the District Court was precluded from creating this

confusion and inconsistency by pre-emption because Bankruptcy laws are the only

laws which are to be utilized in interpreting the outcome of a discharge from a

Bankruptcy case.


      In personam is a proceeding where the form and substance of the action is

between parties each claiming a right. Gassert v. Strong, 38 Mont. 18, 98 P. 497,

500 (1908). The judgment from an in personam case binds the debtor. Ibid. In

rem is an action against a thing or subject matter rather than a person. Ibid.

Encompassed in in rem are actions for the enforcement of a deed of trust or other


                                         29
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 37
                                                                    42 of
                                                                       of 48
                                                                          54



similar liens. Id at 501. These are actions where the property itself is treated as

responsible. Freeman v. Alderson, 119 U.S. 185, 187, 7 S. Ct. 165, 166, 30 L. Ed.

372 (1886). “. . . [T]he only effect of which is to subject the property attached to

the payment of the demand which the court may find to be due to the plaintiff.”

Freeman v. Alderson, 119 U.S. 185, 189, 7 S. Ct. 165, 167, 30 L. Ed. 372 (1886).


      Applying these definitions to the Bankruptcy Code, it has been held that a

discharge eliminates the debtor’s in personam or personal liability. In re

Blendheim at 494. While the discharge releases the in personam liability, it does

not impact the lien. Ibid. Because the in rem rights remain, they can be a claim in

a future Bankruptcy case. In re Hill, 440 B.R. 176, 182 (Bankr. S.D. Cal. 2010).

“In other words, Johnson concluded the mortgage debt simply changes character

from recourse to non-recourse because of the discharge. Id. at 82–84, 111 S.Ct.

2150. See also In re Haque, 331 B.R. 524 (Bankr.D.Mass.2005).” Ibid. This

reasoning is explained in more simple terms with the proposition that “. . . a

discharge in bankruptcy is neither a payment nor an extinguishment of debts. It is

simply a bar to their enforcement by legal proceedings. Robinson v. Exchange

National Bank of Tulsa, Oklahoma, D.C., 28 F.Supp. 244; Citizens' Loan

Association v. Boston & Maine Railroad, 196 Mass. 528, 82 N.E. 696, 14

L.R.A.,N.S., 1025, 124 Am.St.Rep. 584, 13 Ann.Cas. 365.” Helms v. Holmes, 129

F.2d 263, 266 (4th Cir. 1942). When it determined the validity of lien stripping,
                                          30
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 38
                                                                    43 of
                                                                       of 48
                                                                          54



the U.S. Supreme Court acknowledged that “. . . a lien on real property passed

through bankruptcy unaffected.” Dewsnup at 418. In addition, the U.S. Supreme

Court unambiguously stated that “[e]ven after the debtor's personal obligations

have been extinguished, the mortgage holder still retains a “right to payment”. . .”

Johnson at 2154.


      In this matter, the District Court used Washington State law to interpret the

extinguishment of personal liability or in personam to mean payments were no

longer due on the Loan. However, the District Court was prevented from using

Washington State law to interpret discharge in such a way. Under pre-emption, the

District Court was required to employ Bankruptcy law in its interpretation process.


      When Bankruptcy law is utilized, a drastically different outcome results.

With regard to in personam and in rem, the cases are very specific in their

definitions. In each case where in personam was analyzed, the courts determined

that the personal liability of the debtor ended with the discharge, and the discussion

with regard to in personam ended with that conclusion. The release of the debtor’s

liability is not equated with the maturity date of the loan being accelerated to the

discharge date or with the payments of the loan no longer becoming due. Instead,

the courts specifically indicate that the payments are due, but the creditor cannot

pursue the debtor for those payments. An inability to pursue the debtor for


                                          31
          Case:2:19-cv-00207-JCC
          Case  19-35719, 11/21/2019, ID: 11507861,
                                   Document         DktEntry:
                                              34 Filed        16, Page
                                                       12/12/19   Page 39
                                                                       44 of
                                                                          of 48
                                                                             54



payments personally is not equivalent to payments no longer being due on the loan.

The payments still come due, but the creditor cannot seek a recourse from the

debtor.


      Once the cases concluded their discussion of in personam, they turned their

attention to in rem. None of the definitions of in rem stand for a change in the

underlying loan terms. In addition, when the various courts applied the definition

of in rem, none of the cases resulted in the loan terms being altered or payments no

longer becoming due. Although Dewsnup found that liens could be stripped or

made unsecured, that decision was not based upon the definition of in rem. That

finding was based upon other provisions in Bankruptcy law specific to Chapter 13

cases. As with in personam, the creditor’s limitation to only enforce its loan

against the property is not equivalent to payments no longer being due under the

loan. Moreover, the cases are all consistent in that the payments are still due and

come due.


      Here, the proper application of in rem and in personam is very important.

As it stands, Franklin and Deutsche Bank had the last payment of the Loan become

the payment due immediately before discharge because the District Court rewrote

what in rem and in personam mean in a Bankruptcy context. This has resulted in

the statute of limitations running and extinguishing their ability to enforce the


                                           32
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 40
                                                                    45 of
                                                                       of 48
                                                                          54



terms of the Loan. If the Bankruptcy laws were applied instead of superseded by

Washington State law, the Proof of Claim of Franklin and Deutsche Bank would

be paid through the current Chapter 13 Plan. Generally, the in rem rights would

remain intact and the claim would be allowed to be treated in a subsequent

Bankruptcy case. Thus, the District Court erred in determining that payments were

no longer due after the payment due immediately prior to discharge, and Franklin

and Deutsche Bank’s ability to enforce the Loan should be restored.


      C. THE COURT ERRED WHEN IT FOUND THAT EDMUNDSON v.
         BANK OF AMERICA, N.A. WAS NOT DICTA
      At the core of this proceeding is the holding of the Court in Edmundson.

Debtor and the District Court believe that the portion of the ruling in Edmundson

where the Court indicated that payments were no longer due on the loan because of

the discharge of the debtor in 2012 is not dicta. However, it is.


      In the first paragraph of Edmundson, the primary issue is identified as

whether the discharge of a debtor’s personal liability also discharges the deed of

trust and note. Edmundson at 273. Immediately, the question is answered that

“. . . a lien is not discharged and remains enforceable after such a discharge.” Ibid.

The secondary issue is identified as whether the enforcement of the loan was

timely. Ibid. Then, the Court provides a recitation of the facts. Id. at 273-274.

Before diving into an analysis of the law, the Court summarizes the lower Court’s

                                         33
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 41
                                                                    46 of
                                                                       of 48
                                                                          54



ruling that a Bankruptcy discharge results in the discharge of the deed of trust, and

immediately finds that, “As a matter of law, this was error.” Id. at 274.


      In the beginning of the analysis, the Court notes:


      The United States Supreme Court has made clear the relationship
      between a deed of trust4 or mortgage and a discharge of debt in
      bankruptcy. In Johnson v. Home State Bank, the Supreme Court
      stated:
      ¶ 14 A mortgage is an interest in real property that secures a creditor’s
      right to repayment. But unless the debtor and creditor have provided
      otherwise, the creditor ordinarily is not limited to foreclosure on the
      mortgaged property should the debtor default on his obligation; rather,
      the creditor may in addition sue to establish the debtor’s in personam
      liability for any deficiency on the debt and may enforce any judgment
      against the debtor’s assets generally. A defaulting debtor can protect
      himself from personal liability by obtaining a discharge [through
      bankruptcy]. However, such a discharge extinguishes only “the
      personal liability of the debtor.” Codifying the rule of Long v.
      Bullard, the [Bankruptcy] Code provides that a creditor’s right to
      foreclose on the mortgage survives or passes through the
      bankruptcy.

Id. at 275. As it applied the case law to the facts, the Court noted that a creditor’s

right to enforce its lien survives the Bankruptcy unless the lien was avoided or

eliminated. Ibid. Because the debtor’s lien was not avoided or eliminated, the

Court determined that it survived the Bankruptcy leaving intact the right to

foreclose. Ibid. The very next step that the Court took was to hold that the lower

court erred in light of this “settled law”. Ibid. Further, the Court expanded this

holding stating that there was no authority for the legal conclusion that a deed of


                                          34
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 42
                                                                    47 of
                                                                       of 48
                                                                          54



trust became unenforceable with the Bankruptcy discharge. Ibid. Next, the Court

considered the Washington Deeds of Trust Act noting that nothing in the act or

secondary sources provides for a Bankruptcy discharge to eliminate enforceability

of the lien. Id. at 275-276. Again, the Court determined that the lower court failed

to understand the law in that the elimination of personal liability did not also

eradicate the ability to foreclose. Id. at 276. Practically speaking, the Court could

not comprehend the equity or logic of handing the Edmundsons title to the property

without repaying the loan and wiping out the creditor’s only recourse (foreclosing

on the property). Ibid. Before analyzing the statute of limitations, the Court

summarizes its holding, “. . . nothing in this record and nothing under either federal

or state law supports the conclusion that the discharge of personal liability on the

note also discharges the lien of the deed of trust securing the note. The deed of

trust is enforceable.” Ibid.


      Then, the Court analyzed the statute of limitations. It rejected a case relied

upon by the lower court because it did not apply. Id. at 276-277. That case did not

apply because it related to demand notes rather than promissory notes. Id. at 277.

Further, the Court reviewed the Deed of Trust Act in relation to actions taken by

the creditor to resort to remedies found therein. Ibid. It determined that such

actions were taken and the statute of limitations had not run at that point. Ibid. At

the end of this review, the Court stated, “[t]hat is all that is required under the
                                           35
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 43
                                                                    48 of
                                                                       of 48
                                                                          54



circumstances of this case.” Ibid. Meaning no further analysis is needed to

determine whether foreclosure could proceed and whether the statute of limitations

had run. Even though the Court had made its decision, it proceeded to calculate

whether the statute of limitations had run based upon the relevant dates in the case.

Id. at 277-278. In this section of the case, the Court listed the appropriate dates.

Id. at 278. The related description stated,


      . . . the statute of limitations for each subsequent monthly payment
      accrued on the first day of each month after November 1, 2008 until
      the Edmundsons no longer had personal liability under the note. They
      no longer had such liability as of the date of their bankruptcy
      discharge, December 31, 2013. Thus, from December 1, 2008 through
      December 1, 2013, the statute of limitations accrued for each monthly
      payment under the terms of the note as each payment became due.
Ibid. The remainder of the analysis involves the statute of limitations as it relates

to a purported acceleration of the loan. Ibid. As with the discussion regarding the

effect of the discharge on the ability to foreclose, the Court summarized its holding

regarding the statute of limitations and acceleration. Ibid. Specifically, the Court

determined that the statute of limitations had not run and the loan was not

accelerated. Ibid.


      At first glance, the language quoted above where the Court calculates the

statute of limitations, appears to be a confirmation that the last payment due on the

loan became due with the payment prior to discharge. However, it is not. The

court merely recites the applicable dates related to the statute of limitations. The
                                         36
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 44
                                                                    49 of
                                                                       of 48
                                                                          54



holding on the issue of the Bankruptcy discharge and its impact on the

enforceability of the lien thereafter had already been rendered earlier in the

opinion. Unfortunately, the Court’s description of the dates amounts to a poor

choice of words that imply, at best, that the last payment due on the loan was the

payment immediately prior to the discharge.


      Pursuant to Mirriam-Webster Dictionary 2019, dictum or plural dicta is “a

judge’s expression of opinion on a point other than the precise issue involved in

determining the case.” Dicta may be followed if persuasive but is not controlling.

Humphrey's Ex'r v. United States, 295 U.S. 602, 627, 55 S. Ct. 869, 874, 79 L. Ed.

1611 (1935). In light of the fact that the Court clearly held that a creditor may

enforce its in rem rights following a Bankruptcy discharge, the language where the

Court purportedly concluded that payments were no longer due on the loan

because of the discharge can be nothing other than dicta. Moreover, this dicta is

contrary to the Court’s holding and conclusions earlier in the case, and cannot be

controlling. The Court would not have gone to the extensive lengths that it did in

analyzing the case and the law to have two different sections of its ruling

contradict each other. Further, the Court repeatedly stated that a foreclosure could

occur following a Bankruptcy discharge; it simply does not make sense that it

would reverse itself a page later. Therefore, the District Court erred when it held

that Edmundson was not dicta. A lien survives a Bankruptcy discharge entitling
                                          37
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 45
                                                                    50 of
                                                                       of 48
                                                                          54



the creditor to its in rem rights to pursue foreclosure. As such, Franklin and

Deutsche Bank have the right to enforce the Loan.


                                         IX.

                                  CONCLUSION

      Franklin and Deutsche Bank’s rights under the 2nd DOT are not time-barred.

The actions by the District Court were pre-empted by Bankruptcy law as the issue

of discharge is exclusively one within the purview of the Bankruptcy Court.

Specifically, the fact that a note and deed of trust survives a discharge pre-empts

the District Court’s holding. In addition, the Bankruptcy laws pre-empted the

District Court from altering the terms of the Loan by accelerating the date of

maturity. This is also precluded by Washington State law in that an acceleration of

a lien is accomplished by an affirmative action of the lender. Further, the

Bankruptcy laws pre-empted the meaning of in rem and in personam from being

distorted to mean that the last payment due on the Loan was the last payment due

prior to Debtor’s discharge. As such, the District Court erred when it found that

the last payment due on the Loan was the payment immediately before Debtor’s

discharge, and that Franklin and Deutsche Bank’s rights to enforce the 2nd DOT

were time-barred.




                                         38
       Case:2:19-cv-00207-JCC
       Case  19-35719, 11/21/2019, ID: 11507861,
                                Document         DktEntry:
                                           34 Filed        16, Page
                                                    12/12/19   Page 46
                                                                    51 of
                                                                       of 48
                                                                          54



      Moreover, the District Court erred when it held that Edmundson was not

dicta. Because the Edmundson Court found throughout the opinion that a lien

survives a Bankruptcy discharge and remains enforceable in rem, it was impossible

to find that one sentence which was intended to be a discussion of the calculation

of the statute of limitations reversed the Court’s holding earlier in the decision.

Thus, the portion of the Edmundson ruling which states that the last payment due

on a lien is the last payment immediately before a Bankruptcy discharge is dicta

and cannot be controlling. Therefore, the Loan of Franklin and Deutsche Bank

remains enforceable in rem.

      Based upon the foregoing, Franklin and Deutsche Bank respectfully requests

this Court reverse the District Court Order wherein it reversed the decision of the

Bankruptcy Court granting Franklin and Deutsche Bank’s Motion to Dismiss

Debtor’s Adversary proceeding.

Dated: November 21, 2019         GHIDOTTI | BERGER LLP

                                 /s/ Kristin A. Zilberstein
                                 Kristin A. Zilberstein, Esq.
                                 Counsel         for      FRANKLIN     CREDIT
                                 MANAGEMENT                CORPORATION    and
                                 DEUTSCHE BANK NATIONAL TRUST
                                 COMPANY, AS CERTIFICATE TRUSTEE ON
                                 BEHALF OF BOSCO CREDIT II TRUST SERIES
                                 2010-1



                                          39
         Case:2:19-cv-00207-JCC
         Case  19-35719, 11/21/2019, ID: 11507861,
                                  Document         DktEntry:
                                             34 Filed        16, Page
                                                      12/12/19   Page 47
                                                                      52 of
                                                                         of 48
                                                                            54



                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

                    Form 8. Certificate of Compliance for Briefs

      Instructions for this form: http://www.ca9.uscourts.gov/forms/form08instructions.pdf

9th Cir. Case Number(s) ____19-35719_______________________________

       I am the attorney or self-represented party.

       This brief contains _10,106___________ words, excluding the items

exempted by Fed. R. App. P. 32(f). The brief’s type size and typeface comply with

Fed. R. App. P. 32(a)(5) and (6).

       I certify that this brief (select only one):

[x ] complies with the word limit of Cir. R. 32-1.
[ ] is a cross-appeal brief and complies with the word limit of Cir. R. 28.1-1.

[ ] is an amicus brief and complies with the word limit of Fed. R. App. P. 29(a)(5),
    Cir. R. 29-2(c)(2), or Cir. R. 29-2(c)(3).
[ ] is for a death penalty case and complies with the word limit of Cir. R. 32-4.

[ ] complies with the longer length limit permitted by Cir. R. 32-2(b) because (select
    only one):
       [ ] it is a joint brief submitted by separately represented parties;
       [ ] a party or parties are filing a single brief in response to multiple briefs; or
       [ ] a party or parties are filing a single brief in response to a longer joint brief.

[ ] complies with the length limit designated by court order dated _____________.

[ ] is accompanied by a motion to file a longer brief pursuant to Cir. R. 32-2(a).


Signature __/s/ Kristin A. Zilberstein_________ Date ____11/21/2019______
(use “s/[typed name]” to sign electronically-filed documents)


                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 8                                                                                         Rev. 12/01/18
        Case:2:19-cv-00207-JCC
        Case  19-35719, 11/21/2019, ID: 11507861,
                                 Document         DktEntry:
                                            34 Filed        16, Page
                                                     12/12/19   Page 48
                                                                     53 of
                                                                        of 48
                                                                           54



                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

                Form 15. Certificate of Service for Electronic Filing

      Instructions for this form: http://www.ca9.uscourts.gov/forms/form15instructions.pdf

9th Cir. Case Number(s) 19-35719

I hereby certify that I electronically filed the foregoing/attached document(s) on this
date with the Clerk of the Court for the United States Court of Appeals for the Ninth
Circuit using the Appellate Electronic Filing system.

Service on Case Participants Who Are Registered for Electronic Filing:
[X] I certify that I served the foregoing/attached document(s) via email to all
registered case participants on this date because it is a sealed filing or is submitted
as an original petition or other original proceeding and therefore cannot be served
via the Appellate Electronic Filing system.

Service on Case Participants Who Are NOT Registered for Electronic Filing:
[ ] I certify that I served the foregoing/attached document(s) on this date by hand
delivery, mail, third party commercial carrier for delivery within 3 calendar days, or,
having obtained prior consent, by email to the following unregistered case
participants (list each name and mailing/email address):




Description of Document(s) (required for all documents):
 APPELLANT’S BRIEF; APPELLANT’S EXCERPTS OF RECORD –
 APPENDIX – VOLUME 1; APPENDIX – VOLUME 2; APPENDIX –
 VOLUME 3; APPENDIX – VOLUME 4;



Signature _/s/ Jeremy Romero________________ Date __11/21/2019_________
(use “s/[typed name]” to sign electronically-filed documents)


                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 15                                                                                        Rev. 12/01/18
     Case 2:19-cv-00207-JCC Document 34 Filed 12/12/19 Page 54 of 54


1    CERTIFICATE OF SERVICE

2            On 12/12/2019, I served the foregoing documents described as REPLY TO RESPONSE

3    TO AMENDED MOTION FOR STAYPENDING APPEAL on the following individuals by

4    electronic means thorugh the Court’s ECF program:

5            COUNSEL FOR DEBTOR
             Jacob Daniel DeGraaff
6
             mainline@hdm-legal.com
7

8

9
             I declare under penalty of perjury under the laws of the United States of America that
10
     the foregoing is true and correct.
11
                                                          /s/ Jeremy Romero
12
                                                          Jeremy Romero
13

14
             On 12/12/2019, I served the foregoing documents described as REPLY TO RESPONSE
15   TO AMENDED MOTION FOR STAYPENDING APPEAL on the following individuals by
16   depositing true copies thereof in the United States mail at Santa Ana, California enclosed in a
17   sealed envelope, with postage paid, addressed as follows:
18           DEBTOR/PLAINTIFF/APPELLANT/APPELLEE
19           Nazario Hernandez
20           31445 W. Lake Morton Dr. SE

21           Kent, WA 98042

22

23           I declare under penalty of perjury under the laws of the United States of America that
     the foregoing is true and correct.
24
                                                          /s/ Jeremy Romero
25
                                                          Jeremy Romero
26

27

28
     Reply– Page 5                                                                  Ghidotti | Berger
                                                                               1920 Old Tustin Ave.
                                                                               Santa Ana, CA 92705
                                                                                 Tele: 949-427-2010
